Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 22, 2021 has been entered.
Claims 1-24 are pending and will be considered for examination.  Applicant’s amendments are sufficient to overcome the rejection of the claims under 35 U.S.C. 101.  This rejection is withdrawn.  

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under prior art, have been considered but are moot because the new ground(s) of rejection.


 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10-14, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0007875 A1 (“Jakobsson”).
Claim 1: Jakobsson teaches a computer-implemented method comprising:
receiving an indication that a user intends to purchase an item of a product in an online store (paragraph [0016], lines 6-13 teaches an online store that sells products) associated with a computing system (paragraph [0018] teaches a user adds products to a virtual shopping cart; paragraph [0019], lines 1-2 teaches the user is ready to check out);
determining a configured delay for a sale of the item to the user to slow down an automated application, wherein the configured delay is an intentional paragraphs [0019], lines 5-17; [0020], lines 1-4; [0023]; [0034]; [0037]; [0039], lines 12-18; and [0049] teach implementing a configured delay by providing instructions to perform a series of tasks that would be easy for a human but difficult for a machine); and 
after implementing the configured delay in the online store, initiating the sale of the item to the user (paragraph [0051], lines 10-13 teach granting the user’s request).
Regarding the limitation “wherein the intentional computer delay is in addition to a system delay inherent to the computing system”, the examiner notes that this limitation is inherent in the disclosure of Jakobsson because any computer system will have transmission and processing delays.  The Applicant’s specification admits that this type of delay is inherent in any computer system (page 31, paragraph [93], lines 2-3).
	Claim 2: Jakobsson teaches the limitations of claim 1 as noted above.  Jakobsson also teaches completing the sale of the item to the user (paragraph [0051], lines 10-13 teach granting the user’s request).
	Claim 7: Jakobsson teaches the limitations of claim 1 as noted above.  Brown also teaches delaying execution of one or more steps of a checkout process for the item (paragraphs [0019], lines 5-17; [0020], lines 1-4; [0023]; [0034]; [0037]; [0039], lines 12-18; and [0049] teach delaying the checkout process by providing instructions to perform a series of tasks that would be easy for a human but difficult for a machine).
	Claim 10: Jakobsson teaches the limitations of claim 1 as noted above.  Brown also teaches that receiving the indication that the user intends to purchase the item of the product through the online store comprises receiving a selection of the product in the online store (paragraph [0018] teaches a user adds products to a virtual shopping cart).
	Claim 11: Jakobsson teaches the limitations of claim 1 as noted above.  Brown also teaches receiving the indication that the user intends to purchase the item of the product through the online store comprises receiving an application programming interface call to purchase the item of the product (paragraph [0019], lines 1-2 teaches the user initiates a check out process).
Claim 12: Jakobsson teaches the limitations of claim 1 as noted above.  Brown also teaches receiving, from a merchant associated with the product, a request to regulate the sales of the product; and storing the request in memory, wherein determining the configured delay for the sale of the item to the user comprises determining that the sales of the product are regulated (The Applicant’s specification discloses that a product may be regulated in order to inhibit customers from automating the purchase of the product using computer applications or “bots” (page 26, paragraph [76]).  Jakobsson discloses inhibiting customers from automating the purchase of the product using a machine (paragraphs [0004], lines 9-13; [0019], lines 5-7)).
Claim 13: This claim is rejected under the same rationale as set forth above in claim 1.
	Claim 14: This claim is rejected under the same rationale as set forth above in claim 2.
	Claim 19: This claim is rejected under the same rationale as set forth above in claim 7.
Claim 22: This claim is rejected under the same rationale as set forth above in claim 10.
Claim 23: This claim is rejected under the same rationale as set forth above in claim 11.
Claim 24: This claim is rejected under the same rationale as set forth above in claim 12.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 5,960,411 (“Hartman”).
	Claim 3: Jakobsson teaches the limitations of claim 1 as noted above.  Jakobsson does not teach obtaining a priority of the user, wherein determining the configured delay is based on the priority of the user.  The Applicant’s specification discloses that priority can be based on customer purchase information (page 34, paragraph [100]).  Hartman teaches a method for online shopping that uses single-action ordering for customers who have provided sufficient purchaser order information to the system and uses a login process (i.e. configured delay process) for customers who have not provided sufficient information to the system (col. 5, lines 9-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the 
Claim 15: This claim is rejected under the same rationale as set forth above in claim 3.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 5,960,411 (“Hartman”) and further in view of US 2013/0339071 A1 (“Hirose”).
	Claim 4: The cited prior art teaches the limitations of claim 3 as noted above.  The cited prior art does not teach determining the priority based on an assessment that the user is using an automated application to access the online store.  However, Hirose discloses wherein obtaining the priority of the user comprises determining the priority based on an assessment that the user is using an automated application to access the online store (paragraph [0030] teaches that if a browser issues requests at greater than a certain or predetermined frequency, indicating [assessing] that the requests are being automatically made, such as by a robot or spider [automated application], the requests are optionally removed from the queue or otherwise ignored.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the 
Claim 16: This claim is rejected under the same rationale as set forth above in claim 4.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 5,960,411 (“Hartman”) and further in view of US 8,255,288 B1 (“Gupta”).
	Claim 5: The cited prior art teaches the limitations of claim 3 as noted above.  The cited prior art does not teach determining the priority based on a purchase history of the user.  However, Gupta teaches determining the priority based on a purchase history of the user ((col 11, Lines 25-28) The customer history option 518 may reward customers that have active accounts with the merchant, or conversely encourage new users to participate by increasing their success rates; (col 12 Lines 44-48) For example, the item fulfillment module 712 may distribute or associate any purchased items to the mobile users 114 via one or more methods, such as by customer purchase history [Figure 5 shows the options a merchant can choose from when determining unit sale priority, one option is based on customer purchase history with the merchant]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Jakobsson.  One of ordinary skill in the art would have been col. 9, lines 51-60).
Claim 17: This claim is rejected under the same rationale as set forth above in claim 5.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 2013/0311375 A1 (“Priebatsch”).
	Claim 6: Jakobsson teaches the limitations of claim 1 as noted above.  Brown does not teach determining a fixed delay for the sales of the product.  However, Priebatsch teaches a method for suspending a transaction by a fixed delay (paragraph [0009], lines 9-13 teaches a predetermined delay period).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Jakobsson.  One of ordinary skill in the art would have been motivated to do so in order to determine a financial risk level for a consumer, as taught by Priebatsch.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 6.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 2013/0339071 A1 (“Hirose”).
	Claim 8: Jakobsson teaches the limitations of claim 1 as noted above.  Brown does not teach delaying transmission of content to a device associated with the user.  However, Hirose teaches delaying transmission of content to a device associated with the user (paragraph [0028] a transaction includes a user request transmitted via a browser over a network to access certain computer-controlled resources...the resources can be associated with tickets [content] or with handling ticket transactions, such as the sale or transfer of tickets; paragraph [0030] Web page depicting such a delay or wait symbol is illustrated in FIG. 6E shows a loading screen which is interpreted as delaying the transfer of tickets (content) to a user, examiner notes that Applicant’s specification provides examples of content for delaying transmission including a screen page a customer needs to access in order to initiate and/or complete a checkout process [0091]; [0011] user terminal can be a computing device, cell phone or personal computer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Jakobsson.  One of ordinary skill in the art would have been motivated to do so in order to allow the system of Jakobsson more time to process information before providing the user with a display.
Claim 20: This claim is rejected under the same rationale as set forth above in claim 8.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0007875 A1 (“Jakobsson”) in view of US 10,817,831 B1 to (“Polyanskiy”).
	Claim 9: Jakobsson teaches the limitations of claim 1 as noted above.  Jakobsson does not teach requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an elapsed time is less than the delay; and requesting further input from the user.
Polyanskiy, on the other hand, teaches wherein implementing the delay using the online store comprises: requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an elapsed time is less than the delay; and requesting further input from the user ((col. 2, lines 15-25) The service provider can promote the inventory or event, and can accept requests for the inventory via a user interface provided to one or more electronic devices associated with users or customers [a service provider promoting a ticket for an event and accepting requests is interpreted as requesting the user to input (buy) the product (ticket) and receiving input from the user (a request to purchase a ticket from the inventory)]; (col. 11, lines 50 — col. 12, lines 4) a user can reserve an inventory item [receive input from user to buy product (ticket), which can start the reservation time period, and can submit 
306 can extend a period of time that an inventory item is to be reserved. In some embodiments, the reservation extension module 306 can track a number of extensions given to each reserved inventory items, and in some embodiments, there can be an upper limit for the number of extensions or a total length of time that a reservation can be extended [while a user is filling out purchasing information they are given a certain amount of time, after providing more time (before total length of time/delay is used up) the system has the user
continue to fill out the information, having the user continue to fill out the reservation is interpreted to be requesting further input from the user]; (col. 10, lines 4-12) when a user selects a ticket in the operation 208, for example, the operation 244 can be performed again to extend the reservation an additional time to allow the user to complete a transaction).
It would have been obvious to one of ordinary skill in the art to include requesting input from the user; receiving the input from the user; determining, after receiving the input from the user, that an elapsed time is less than the delay; and requesting further input from the user, as taught by Polyanskiy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
Claim 21: This claim is rejected under the same rationale as set forth above in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625